DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 7-10, and 12-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wesson (US 20130042939).
Wesson teaches arranging a plurality of tension elements 22 to establish desired spacing and alignment of the tension elements relative to each other that the tension element have when the load bearing member is in use in a traction elevator system (see par. 31); and weaving a plurality of weave fibers together 24 with the tension elements to thereby (i) maintain a desired spacing and alignment of the tension elements relative to each other, (ii) at least partially cover the tension elements 22, and (iii) establish an exterior, traction surface of the load bearing member comprising exposed ones of the weave fibers (see figure 2). 
As to claim 2, Wesson teaches partially covering the tension elements using a weave fibers that have a thickness (see figure 2).
As to claim 3, Wesson teaches partially covering the tension elements 22 using a weave pattern that comprises a predetermined spacing between the weave fibers (Figure 2).
As to claims 4-5, Wesson teaches the tension elements comprise metal (steel) and the weave fibers are non-metallic (Mylar fibers).

As to claim 8, Wesson teaches the tension elements are at least partially coated with an adhesive coating prior to the weaving (see par. 28).
As to claim 9, Wesson teaches the tension elements are at least partially coated with an elastomer material prior to the weaving (See par. 30).
As to claim 10, Wesson teaches the weave fibers 24 have a first outside dimension and the tension members 22 have a second, larger outside dimension.
As to claim 12, Wesson teaches a method of making an elongated elevator load bearing member of a traction elevator system, comprising the steps of: providing a plurality of tension elements; and weaving a plurality of weave fibers 24 together with the tension elements to thereby (i) maintain a desired spacing and alignment of the tension elements relative to each other (see par. 31), (ii) at least partially cover the tension elements (via the fibers 24), and (iii) establish an exterior, traction surface of the load bearing member comprising exposed ones of the weave fibers.
As to claim 13, Wesson teaches each of the weave fibers includes a plurality of filaments made of the elastomer material (see par. 30).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wesson (US 20130042939).
As to claim 6, Wesson teaches the device substantially above but does not include sizing.  
However, it would have been obvious to one of ordinary skill in the art to modify the teaching of Wesson with the sizing as sizing is a commonly known means for treating yarns as it decreases the friction resulting in few weaving stops during production increasing efficiency.
As to claim 11, Wesson teaches a method of making an elongated elevator load bearing member of a traction elevator system, comprising the steps of: providing a plurality of tension elements 22; and weaving a plurality of weave fibers 24 together with the tension elements to thereby (i) maintain a desired spacing and alignment of the tension elements relative to each other (see par 31), (ii) at least partially cover the tension elements (via fibers 24, and (iii) establish an exterior, traction surface of the load bearing member comprising exposed ones of the weave fibers; wherein the weave fibers comprise yarn and sizing.  
Wesson teaches the device substantially above but does not include sizing.  
However, it would have been obvious to one of ordinary skill in the art to modify the teaching of Wesson with the sizing as sizing is a commonly known means for treating yarns as it decreases the friction resulting in few weaving stops during production increasing efficiency.
Response to Arguments
Applicant's arguments filed 6/28/2019 have been fully considered but they are not persuasive. The applicant argues Wesson reference teaches a different technique in which a first spacing is established between tension members that is later reduced after the weaving process to establish the spacing of the tension elements when they are in use. That is not the same thing as establishing the spacing that will exist when the load bearing member is in use as recited in claim 1.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/            Examiner, Art Unit 3732                                                                                                                                                                                            

/CLINTON T OSTRUP/            Supervisory Patent Examiner, Art Unit 3732